Preliminary Materials UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14C (Rule 14C-101) SCHEDULE 14C INFORMATION Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5(d)(2)) o Definitive Information Statement TEXADA VENTURES INC. (Exact Name of Registrant as Specified in its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Preliminary Materials TEXADA VENTURES INC. MANHATTAN BEACH ▪ CALIFORNIA ▪ 90266 Notice of Action by Written Consent To all Stockholders of Texada Ventures Inc.: I am writing to inform you that the Board of Directors of Texada Ventures Inc. (the “Company”) and holders of a majority of the issued and outstanding shares of capital stock of the Company entitled to vote on the matter set forth herein, have approved the following corporate action by written consent in lieu of a meeting pursuant to Section 78.320 of the Nevada Revised Statutes: THEREFORE NOW BE IT RESOLVED, that the undersigned do hereby approve and authorize thechanging of the Company’s name from “Texada Ventures Inc.” to “Black Sea Metals, Inc.” and do herebyauthorize any officer of the Company to prepare and file such documents and forms and provide such notices as required to effect the Name Change, including filing a Certificate of Amendment pursuant to NRS 78.385 and 78.390, and to undertake such other actions as the officer, in his or her sole discretion, determines necessary to effect the Name Change. WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. THIS IS NOT A NOTICE OF AN ANNUAL MEETING OR SPECIAL MEETING OF STOCKHOLDERS AND NO STOCKHOLDER MEETING WILL BE HELD TO CONSIDER ANY MATTER WHICH WILL BE DESCRIBED HEREIN. This Information Statement, which describes the above corporate action in more detail, is being furnished to stockholders of the Company for informational purposes only pursuant to Section 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules and regulations prescribed thereunder. Pursuant to Rule 14c-2 under the Exchange Act, this corporate action will not be effective until at least twenty (20) calendar days after the mailing of this Information Statement to the stockholders of the Company.We anticipate that the name change will be effective on November 2, 2011, which is the next business day following the expiration of the aforementioned twenty (20) day period. By Order of the Board of Directors, David Brow Chief Executive Officer Manhattan Beach, California October , 2011 Preliminary Materials TEXADA VENTURES INC. MANHATTAN BEACH ▪ CALIFORNIA ▪ 90266 Information Statement October ·, 2011 This Information Statement is being mailed to the stockholders of Texada Ventures Inc., a Nevada corporation (hereinafter referred to as the “Company”), on or about October ·, 2011 in connection with the corporate action described below. The Company’s board of directors (the “Board”) and holders (collectively, the “Consenting Stockholders”) of a majority of the issued and outstanding shares of common stock (the “Common Stock”) of the Company entitled to vote on the matter set forth herein have approved such matter. Accordingly, this Information Statement is furnished solely for the purpose of informing stockholders, in the manner required under Regulation 14(c) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), of this corporate action. No other stockholder approval is required.The record date for determining stockholders entitled to receive this Information Statement has been established as the close of business on October 3, 2011 (the “Record Date”). WE ARE NOT ASKING YOU FOR A PROXY AND YOU ARE REQUESTED NOT TO SEND US A PROXY. CORPORATE ACTIONS The Nevada Revised Statutes permit the holders of a majority of the shares of the Company’s outstanding Common Stock to approve and authorize actions by written consent of a majority of the shares outstanding as if the action were undertaken at a duly constituted meeting of the stockholders of the Company.Effective September 30, 2011, Consenting Stockholders holding an aggregate of16,164,099 shares of Common Stock, representing approximately 51.29% of the total shares of Common Stock entitled to vote on the matter set forth herein, consented in writing without a meeting to the matter described herein. As a result, no further votes will be needed to approve the matter set forth herein. On September 30, 2011, the Company had outstanding 31,516,763 total shares of Common Stock.The corporate action described in this Information Statement will not afford stockholders the opportunity to dissent from the action described herein. The Board and the Consenting Stockholders have consented to effecting an amendment to the Company’s Articles of Incorporation.The Articles of Incorporation of the Company shall be amended to change the name of the Company from “Texada Ventures Inc.” to “Black Sea Metals, Inc.”The officers of the Company are authorized, each individually, to make such filings with the Secretary of State for the State of Nevada to effect the above amendment to the Articles of Incorporation. VOTING SECURITIES On September 30, 2011, there were 31,516,763 shares of our common stock outstanding. Each outstanding share of common stock is entitled to one vote per share. Preliminary Materials REASONS FOR NAME CHANGE On September 15, 2011 the Company and Anadolun Madencilik Ltd. Sti., a limited company under the provisions of the Turkish Commercial Code (“Anadolun”) entered into an earn in agreement (the “Earn In Agreement”) pursuant to which, among other things, the Company, upon the fulfillment of certain conditions specified in the Earn In Agreement, will be granted the sole and exclusive right to earn a 95% interest representing a percentage of the net value of minerals mined or extracted, saved and sold or removed for disposal without sale from Anadolun’s Karasu Rare Earth Metals Project located in Sakarya Province, Turkey (the “Karasu Property”). Upon completion of the earn in, the Karasu Property would become the Company’s principal property. The Company believes that the name Black Sea Metals, Inc. more appropriately reflects the nature of its proposed business and its primary property, the Karasu Property. BOARD OF DIRECTORS’ RECOMMENDATION On September 29, 2011, the Board approved a resolution to effect a name change ofthe Company from “Texada Ventures Inc.” to “Black Sea Metals, Inc.” and submit such proposal to the shareholders for approval.The Board recommended that shareholders approve the proposed name change.Effective September 30, 2011, 51.29% of the total shares of Common Stock entitled to vote on the matter set forth herein, consented in writing without a meeting to the matter described herein. The information contained in this Information Statement constitutes the only notice we will be providing shareholders. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table sets forth certain information regarding the beneficial ownership of shares of the Company’s common stock as of September 30, 2011: · each person who is known by the Company to beneficially own more than 5% of its issued and outstanding shares of common stock; · the Company’s named executive officers; · the Company’s directors; and · all of the Company’s executive officers and directors as a group. Title of Class Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Common Stock David Brow, Chief Executive Officer, Chief
